                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
                        3:17-cv-00393-MR

ROBERT BALLARD,                  )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                     ORDER
                                 )
FNU HATLEY, et al.               )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on Plaintiff’s “Motion to Settlement

Conference.” [Doc. 87].

      On October 1, 2020, the parties were ordered to notify the Court within

fourteen (14) days of that Order whether they consent for this Court to hold

a judicial settlement conference pursuant to Local Civil Rule 16.3(d) in an

effort to settle this matter without a trial. Neither party timely responded to

the Court’s Order. The Court, therefore, ordered that this matter will proceed

to trial as set on or after March 8, 2021 in accordance with the previous Order

of this Court. [Doc. 86].

      Plaintiff now moves the Court “to set a date for a settlement

conference.” [Doc. 87]. Plaintiff states that his “motion has been delayed

because Plaintiff has been very sick with an infection in his body.” [Id. at 1].



        Case 3:17-cv-00393-MR Document 88 Filed 12/08/20 Page 1 of 3
Plaintiff further states that he has been bedridden for over two years and that

his doctor “does not feel [that Plaintiff] could make the trip [from Raleigh,

North Carolina] without having health issues.” [Id.]. Plaintiff also states that

he cannot sit in a chair for more than 30 minutes at a time. [Id. at 2].

      The Court will, therefore, again order Defendants to notify the Court

within 14 days whether they consent to judicial settlement conference in this

matter pursuant to Local Civil Rule 16.3(d). Defendants shall respond

within 14 days regardless of whether they so consent. Defendants are

strongly encouraged to consent to the conduct of a judicial settlement

conference in this matter, not only because of Plaintiff’s medical condition

and the difficulties inherent in conducting a trial, but also because of the

current Covid-19 pandemic and the general promotion of judicial economy.

Furthermore, as Defendants are aware, participation in a judicial settlement

conference does not foreclose a trial; it merely provides the parties additional

opportunity to settle this case without a trial.

                                    ORDER
      IT IS THEREFORE ORDERED that Defendants shall notify the Court

within fourteen (14) days of this Order whether they consent to a judicial

settlement conference in this matter.




                                        2

        Case 3:17-cv-00393-MR Document 88 Filed 12/08/20 Page 2 of 3
IT IS SO ORDERED.
                            Signed: December 7, 2020




                               3

 Case 3:17-cv-00393-MR Document 88 Filed 12/08/20 Page 3 of 3
